The executors filed their account crediting themselves with $530 paid to a surety company as a premium on their bond as executors. The master recommended that they be surcharged as to this item; the executors excepted;.the circuit judge overruled the exception. The executors appealed. Per curiam: The item *661was properly disallowed and tire decree is affirmed. See L8 Cyc. 285 and eases there cited, — also Adamson v. Parker, 85 S. W. (Ark.) 239.
Smith & Lewis and O. II. Olson for the execiitors. Holmes & Stanley and Ballou & Marx for the heirs and legal representatives of deceased heirs.